 



Exhibit 10.1
AMENDMENT NUMBER TWO
TO THE
UNIVERSAL COMPRESSION HOLDINGS, INC.
EMPLOYEE STOCK PURCHASE PLAN
     This Amendment Number Two (this “Amendment”) to the Universal Compression
Holdings, Inc. Employee Stock Purchase Plan (as amended by Amendment Number One
dated as of December 20, 2001, the “Plan”) is hereby duly adopted, approved,
ratified and confirmed by the Board of Directors of Universal Compression
Holdings, Inc., a Delaware corporation (the “Company”). All capitalized terms
used but not defined herein shall have the meanings set forth in the Plan.
     WHEREAS, the Board of Directors of the Company (the “Board”) previously
adopted the Plan; and
     WHEREAS, Section 9.01 of the Plan reserves to the Company the right to
amend or terminate the Plan at any time by action of the Board; and
     WHEREAS, in connection with the closing (the “Closing”) of the transactions
contemplated by that certain Agreement and Plan of Merger, dated as of
February 5, 2007, as amended, by and among the Company, Hanover Compressor
Company, Exterran Holdings, Inc. (formerly known as Iliad Holdings, Inc.)
(“Exterran”), Ulysses Sub, Inc. and Hector Sub, Inc., the Company and Hanover
will become wholly owned subsidiaries of Exterran and the Plan will terminate
immediately prior to the Closing; and
     WHEREAS, in connection with the termination of the Plan, the Board desires
to amend the Plan to cause the Option Period that commenced on July 1, 2007, to
end immediately prior to the Closing on the date thereof, such that shares of
Common Stock shall be purchased as of that date, in accordance with the terms of
the Plan;
     NOW, THEREFORE, the Board hereby amends the Plan as follows:
     1. The first sentence of the first paragraph of Section 4.02 of the Plan is
hereby amended and restated to read in its entirety as follows:
     “The Company may make periodic Offerings to eligible employees to purchase
Common Stock under the Plan, the duration of which may be for a period of three
months up to a period of one year; provided however, that the initial Offering
Period may be for a period of less than three months, as determined by the
Committee, and the final Offering Period shall be less than three months, as
provided herein.”
     2. The second paragraph of Section 4.02 of the Plan is hereby amended and
restated to read in its entirety as follows:
     “As used in the Plan, ‘Offering Commencement Date’ means the January 1,
April 1, July 1 or October 1, as the case may be, on which the

- 1 -



--------------------------------------------------------------------------------



 



particular Offering begins (except with respect to the initial Offering
Commencement Date, which shall be September 1, 2001). ‘Offering Termination
Date’ means the March 31, June 30, September 30 or December 31, as the case may
be, on which the particular Offering terminates (except that, in the case of the
final Offering Period, the Offering Termination Date shall be the trading day
immediately prior to the date of the Closing (as defined below)), and ‘Offering
Period’ means the period from the Offering Commencement Date to the Offering
Termination Date. The ‘Closing’ means the closing of the transactions
contemplated by that certain Agreement and Plan of Merger, dated as of
February 5, 2007, as amended, by and among the Company, Hanover Compressor
Company, Exterran Holdings, Inc., Ulysses Sub, Inc. and Hector Sub, Inc.”
     3. Section 6.10 of the Plan is hereby amended to add the following new
sentence to the end thereof:
     “As soon as practicable after the Offering Termination Date for the final
Offering Period, any and all cash remaining in Participants’ accounts after the
purchase of whole shares of Common Stock for such Offer Period shall be returned
(without the payment of interest) to the Participants.”
     4. The Plan shall remain in full force and effect and, as amended by this
Amendment, is hereby ratified and affirmed in all respects.
     IN WITNESS WHEREOF, Universal Compression Holdings, Inc. has caused this
amendment to be executed by its duly authorized officer, effective as of
July 30, 2007.

            UNIVERSAL COMPRESSION HOLDINGS, INC.
      By:   /s/ Donald C. Wayne        Name:   Donald C. Wayne        Title:  
Vice President, General Counsel and Secretary    

- 2 -